EXHIBIT 10.6


AGREEMENT AND RELEASE


This Agreement and Release (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”)
and David Mathewson, an individual residing at 1265 Mesa Drive, Fernley, NV
89408 (“Mathewson”).
 
WHEREAS, the Subscriber previously subscribed for and purchased securities (the
“Gold Run Subscription”) of Gold Run Inc., a Delaware corporation (“Gold Run”);


WHEREAS, Mathewson was the President, Chief Geologist and Director of Gold Run;


WHEREAS, Mathewson is the President and sole Director of Nevada Gold
Enterprises, Inc., a Nevada corporation (“Nevada Gold”);


WHEREAS, the Subscriber has entered into a Subscription Agreement (the “Pubco
Subscription”) with Nevada Gold Holdings, Inc. (f/k/a Nano Holdings
International, Inc.), a Delaware corporation (“Pubco”), in connection with the
private placement offering (the “Offering”) of a minimum of 1,000,000 shares and
a maximum of 1,600,000 shares (after giving effect to the Stock Split described
below) of common stock, par value $0.001 par value (“Pubco Stock”), of Pubco at
a purchase price of $0.25 per share;


WHEREAS, subsequent to the closing of the Offering, the Company intends to
promptly effect an approximately 30.3:1 forward split of its common stock in the
form of a stock dividend (the “Stock Split”); all share and per share numbers in
this Agreement assume effectuation of the Stock Split and as such represent
post-split numbers; and


WHEREAS, Pubco proposes to enter into a reverse triangular merger with Nevada
Gold and a newly formed acquisition subsidiary of Pubco, pursuant to which Pubco
will acquire all the outstanding shares of Nevada Gold (“Merger”) in exchange
for shares of Pubco Stock;


NOW, THEREFORE, for and in consideration of the premises and the covenants and
promises contained herein, the parties hereto agree as follows:


1.      Definitions.  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Pubco Subscription.


2.      Agreement to Transfer Shares.  Provided that Subscriber has subscribed
for and purchases at the Closing shares of Pubco Stock for an aggregate purchase
price of at least 10% of the purchase price paid by Subscriber in the Gold Run
Subscription (the “Minimum Amount”), and provided that the Merger is
consummated, Mathewson agrees that promptly after the closing of the Merger, he
will convey and assign to Subscriber, free and clear of any lien, claim, charge
or encumbrance, a number of shares of Pubco Stock (the “Assigned Shares”) equal
to:


Minimum Amount (in dollars) ´ 10
$0.[25][50]



 
 

--------------------------------------------------------------------------------

 

3.      Release.  Conditioned upon the Closing and the receipt by Subscriber of
the Assigned Shares, Subscriber hereby covenants and agrees not to sue and
fully, finally and forever completely releases Mathewson and Nevada Gold, along
with its present and former officers, directors, stockholders, employees,
agents, attorneys and representatives (collectively, the “Released Parties”) of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown
which Subscriber has or might claim to have against the Released Parties for any
and all injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by Subscriber, arising from, relating to, or in any way connected
with, the Gold Run Subscription and any fact, event, transaction, action or
omission, actual or alleged, that occurred or failed to occur in connection
therewith.


4.      Representations and Warranties of Mathewson.  Mathewson hereby
represents and warrants to the Subscriber the following as of the time of
delivery to Subscriber of the Assigned Shares:
 
a.           Status, Organization and Qualification.  Mathewson has the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby and otherwise to carry out his obligations hereunder.  Pubco
is a corporation duly organized and validly existing under the laws of the State
of Delaware.  Pubco has all requisite power and authority to carry on its
business as currently conducted.  Pubco is duly qualified to transact business
in each jurisdiction in which the failure to be so qualified would reasonably be
expected to have a material adverse effect on Pubco’s business, properties or
financial condition (a “Material Adverse Effect”).
 
b.           Enforceability.  This Agreement, assuming due execution by the
parties hereto, will constitute the valid and legally binding obligations of
Mathewson, enforceable in accordance with its terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.


c.           Title to and Valid Issuance of the Common Stock.  At the time of
delivery to Subscriber of the Assigned Shares hereunder, (i) Mathewson will be
the record and beneficial owner of the Assigned Shares and will have sole power
over the disposition of the Assigned Shares, (ii) the Assigned Shares (A) will
not be subject to any mortgage, pledge, lien, lease, encumbrance or charge and
(ii) will be duly and validly issued, fully paid and non-assessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws.


d.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
Mathewson is required in connection with the assignment of the of the Assigned
Shares hereunder, except for the following: (i) the filing of such notices as
may be required under the Securities Act and (ii) the compliance with any
applicable state securities laws, which compliance will have occurred within the
appropriate time periods therefor.

 
2

--------------------------------------------------------------------------------

 



e.           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to Mathewson’s knowledge, threatened before any
court, administrative agency or other governmental body against Mathewson which
question the validity of this Agreement, or the right of Mathewson to enter into
this Agreement, or to consummate the transactions contemplated hereby, or which
would reasonably be expected to have a Material Adverse Effect.  Pubco is not a
party or subject to, and none of its assets is bound by, the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.


f.           Compliance with Other Instruments.  Pubco is not in violation or
default of any provision of its Certificate of Incorporation or By-Laws, each as
in effect on the date hereof, except for such failures as would not reasonably
be expected to have a Material Adverse Effect.  Pubco is not in violation or
default of any provision of any material instrument, mortgage, deed of trust,
loan, contract, commitment, judgment, decree, order or obligation to which it is
a party or by which it or any of its properties or assets are bound which would
reasonably be expected to have a Material Adverse Effect.  To the best of
Mathewson’s knowledge, Pubco is not in violation or default of any provision of
any federal, state or local statute, rule or governmental regulation which would
reasonably be expected to have a Material Adverse Effect.  The assignment of the
Assigned Shares hereunder will not result in any such violation, be in conflict
with or constitute, with or without the passage of time or giving of notice, a
default under any such provision, require any consent or waiver under any such
provision (other than any consents or waivers that have been obtained), or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of Pubco pursuant to any such provision.


g.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Pubco Subscription, and the representations and warranties made by all other
purchasers of Shares in the Offering, no registration under the Securities Act
is required for the assignment of the Assigned Shares by Mathewson to the
Subscriber hereunder.


h.           No General Solicitation.  Neither Pubco, Mathewson nor any person
acting on behalf of Pubco or Mathewson has offered or sold any of the Assigned
Shares by any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act).


5.      Representations and Warranties of Subscriber. The Subscriber makes to
Mathewson the same representations and warranties as the representations and
warranties that the Subscriber makes to Pubco in the Pubco Subscription, with
references to the “Shares” therein being deemed to be to the Assigned Shares,
and references to the “Company” therein being deemed to be to Pubco.


6.      Transfer Restrictions.  The Subscriber acknowledges and agrees with
Mathewson the matters set forth in Section 6 of the Pubco Subscription, with
references to the “Shares” therein being deemed to be to the Assigned Shares,
and references to the “Company” therein being deemed to be to Pubco.

 
3

--------------------------------------------------------------------------------

 



7.      Assignment of Rights.  The Subscriber may not assign its rights under
this Agreement to any party without the prior written consent of Mathewson, and
provided that any permitted assignee agrees in writing to become subject to the
terms of this Agreement.


8.      Indemnification.  The Subscriber agrees to indemnify and hold harmless
Mathewson and its respective officers, directors, employees, agents, control
persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.
 
9.      Irrevocability; Binding Effect.  The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.


10.     Modification.  This Agreement shall not be modified or waived except by
an instrument in writing signed by the party against whom any such modification
or waiver is sought.
 
11.     Notices.  All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if transmitted
by hand delivery, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by nationally recognized overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered (i) if transmitted by hand delivery, as of the date delivered, (ii) if
transmitted by facsimile or electronic mail, as of the date so transmitted with
an automated confirmation of delivery, (iii) if transmitted by nationally
recognized overnight carrier, as of the business day following the date of
delivery to the carrier, and (iv) if transmitted by registered or certified
mail, postage pre-paid, on the third business day following posting with the
U.S. Postal Service: (a) if to Mathewson, at the address set forth above, or (b)
if to the Subscriber, at the address set forth on the signature page hereof (or,
in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 10).


12.     Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber and the transfer
or assignment of the Assigned Shares shall be made only in accordance with all
applicable laws.



 
4

--------------------------------------------------------------------------------

 

13.     Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
14.     Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York. Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


15.     Blue Sky Qualification.  The assignment of Assigned Shares under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Assigned Shares from applicable federal and state
securities laws.  Neither Pubco nor Mathewson shall be required to qualify this
transaction under the securities laws of any jurisdiction.


16.     Use of Pronouns.  All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.


17.     Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about Pubco, not
otherwise properly in the public domain, including, without limitation, the
business summary of Pubco, was received in confidence.  The Subscriber agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of Pubco or for the
benefit of any other person, or misuse in any way, any confidential information
of Pubco, including any scientific, technical, trade or business secrets of
Pubco and any scientific, technical, trade or business materials that are
treated by Pubco as confidential or proprietary, including, but not limited to,
ideas, discoveries, inventions, developments and improvements belonging to Pubco
and confidential information obtained by or given to Pubco about or belonging to
third parties.

 
5

--------------------------------------------------------------------------------

 



18. Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Subscriber and Mathewson with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           The representations and warranties of Mathewson and the Subscriber
made in this Agreement shall survive the execution and delivery hereof and
delivery of the Assigned Shares.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.


(g)           The Subscriber acknowledges that the consummation of the Merger is
not certain and is subject to negotiation of a definitive merger agreement and
related documentation, which, if entered into, will contain substantive
conditions to closing, including conditions that may be beyond the control of
any party, and that if for any reason the Merger is not consummated and the
Assigned Shares are never delivered for that reason, Mathewson shall have no
further obligation or liability to the Subscriber hereunder, nor shall such fact
impair or affect any obligations or rights of the Subscriber or Pubco under the
Pubco Subscription.  Mathewson is entering into this Agreement in his individual
capacity and not as a director, officer or agent of Pubco, Pubco is not a party
hereto and Pubco shall have no obligation or liability hereunder.



 
6

--------------------------------------------------------------------------------

 

19.    Public Disclosure.  Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to Mathewson without Mathewson’s express prior
approval.  Mathewson has the right to withhold such approval in its sole
discretion.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of Mathewson and the Subscriber has duly executed this
Agreement and Release.




David Mathewson
 
____________________________
 


SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
     
     
 
     
Signature
 
Name of Entity
     
     
 
     
Print Name
 
Signature
           
     
 
Print Name:      
Signature (if Joint Tenants or Tenants in Common)
       
Title:
     
Address of Principal Residence:
 
Address of Executive Offices:
     
     
 
     
     
 
     
     
 
     
     
Social Security Number(s):
 
IRS Tax Identification Number:
     
 
     
     
Telephone Number:
 
Telephone Number:
     
 
          
     
Facsimile Number:
 
Facsimile Number:
     
 
     
     
E-mail Address:
 
E-mail Address:
     
 
     

 

 
8

--------------------------------------------------------------------------------

 
